Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is an Allowance in response to a RCE filed 10/25/21, in which claims 1, 3, 5, 7-8, 11, 13, 15-16 and 21-22 were amended.
Terminal Disclaimer
The terminal disclaimer(s) filed on 11/4/21 have been reviewed and are accepted.  The terminal disclaimer(s) have been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brennan Carmody on 11/4/21.
	Application is changed as follows:

Change claim 1, line 11 from “add to the build cross section a conformal lattice to fill space in the build cross section" to – add to the build cross section a conformal regular lattice having a repeating structure to fill space in the build cross section –.

Change claim 21, line 2 from “around the cured the cross section forms a moats between the wall and the object" to – around the cured cross section forms a moat between the wall and the object –.

Cancel claims 9-17 and 20.
Allowable Subject Matter
Claims 1-8 and 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  It is deemed novel and unobvious over the prior art, including the prior art to Pomerantz et al (US 5263130, already of record), Kritchman (US 7604768, already of record) and Fruth et al (US 5897825).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a control system configured to add to the build cross section a conformal regular lattice having a repeating structure to fill space in the build cross section around the one or more copies of the cross section; and control movement of the optical imaging system above the container to cure a portion of the photosensitive medium corresponding to the build cross section including the conformal lattice to produce both a layer of a three-dimensional object and a portion of the conformal lattice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743